DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via written correspondence from Mr. Tom Ferrill (42,532) on March 24, 2021, in response to an examiner’s telephone message. 
The application has been amended as follows:  Claims 35 is cancelled

Allowable Subject Matter
Claims 21 - 25, 27 – 32, 34, 36, and 38 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
In response to amended claims filed with a Request for Continued Examination, the December 17, 2020 Non Final Rejection indicated that claims 21 - 25, 27 – 32, 34, 36, and 38 – 40 were allowed, and independent claim 35 had been rejected.  In order to provide compact prosecution, the examiner contacted Applicant’s representative to request that rejected claim 35 be cancelled, placing the application in condition for allowance.  Permission was given to cancel Claim 35 by Examiner’s Amendment.
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein:
 an air dam is positioned in a transition region between a supply-air plenum and an under-floor plenum, 
the air dam offset toward an interior of a datacenter from an interior wall of the datacenter by less than half a width of the supply-air plenum as measured between the exterior wall and an interior wall.
The closes prior art includes VanGilder (US 2006/0260338), in view of Hall (US 2,117,477), in view of Roy (US 9,788,455), wherein VanGilder discloses a system, comprising: 
a modular datacenter facility (10) constructed with a set of building modules (set modules 21 in rows 22 and 24) of different types of functionality to form an entire datacenter facility (10) having a standardized pre-approved architectural design and layout (such as fig 2), and
wherein the modular datacenter facility houses computing systems in hot (adjacent (34)) and cool (40) zones within a data room, the data room ventilated (via (14)) with forced air through a raised floor (13) of the data room by an under-floor plenum; and 
air flow (50) provided through a plurality of perforations (26) [0024] of the raised floor (13).  

    PNG
    media_image1.png
    531
    1104
    media_image1.png
    Greyscale

VanGilder lacks:
wherein each building module of the set of building modules is a pre-engineered, standardized building block containing architectural features allowing easy configuration and integration with other building modules of the set of building modules, and
an actuatable air dam extending from a bottommost floor of the modular datacenter facility along a length of the under-floor plenum configured to obstruct a flow of the air from an upstream supply-air plenum causing the air to slow down for a constant air flow through a plurality of perforations of the raised floor.
Hall teaches “an improved means in (a) discharge at the end of (a) duct” (pg 1, col 2, ln 21 – 24), comprising:
an actuatable air dam (fig 3: (32)) configured to obstruct a flow of incoming air from a supply-air plenum (fig 1: (22)); 
the actuatable air dam extending from the bottommost portion of the discharge duct (plenum)
the actuatable air dam configured to change the duct (plenum) discharge area (pg 2, col 2, lns 31 – 33), assuring that air motion is provided at a rear portion of the conditioned space (pg 2, col 2, lns 33 – 40).
Roy teaches a data center design disclosing efficient use of space, efficient modular structures that allow for efficiency in the set-up of co-location facility and the set-up of the electronics equipment in the facility (col 3, lns 55 – 65), comprising:
a modular datacenter facility constructed with a set of building modules (figs 1B, 1C: (56, 240)) of different types of functionality to form an entire datacenter facility having a standardized pre-approved architectural design and layout, 
wherein each building module of the set of building modules is a pre-engineered (figs 1B, 1C), standardized building block containing architectural features allowing easy configuration and integration with other building modules of the set of building modules, col 5, lns 2 – 19;(col 7, lns 3 – 18.
However, the proposed combination fails to disclose the above limitations of a datacenter comprising
an air dam is positioned in a transition region between a supply-air plenum and an under-floor plenum, 
the air dam offset toward an interior of a datacenter from an interior wall of the datacenter by less than half a width of the supply-air plenum as measured between the exterior wall and an interior wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746